This suit was brought by appellee against appellant and F. O. Garcia to recover on a note for the principal sum of $625, given by appellant and Garcia to appellee. It was tried by the court without a jury, and judgment was rendered for appellee as prayed for. This appeal is prosecuted by appellant, Garza.
The facts show that the note was executed by appellant and Garcia. It was made after appellant had employed appellee as an attorney to obtain an order removing a guardian who had been appointed to take charge of her property, and to obtain an order declaring her sane. This was done by appellee, and appellant, by her acts and conduct after the order declaring her sane was obtained, ratified her employment of appellee. She did not intimate in her testimony that she did not fully understand her act in executing the two notes, and she did not complain of the services rendered for her by appellee as her attorney. The court decreed her to be sane a short time after she executed the note.
The two propositions of law advanced by appellant may be abstractly correct, but they are not supported by any facts in the record. The note was given, the services rendered, and the court properly rendered judgment against appellant. No defense to the note was offered; none was proved.
The judgment is affirmed.
 *Page 337